It having been reported to this Court that Robert S. Buttles, of New York, N. Y., has been suspended from the practice of law in all of the courts of the State of New York, and this Court by order of November 18, 1974 [ante, p. 1016], having suspended the said Robert S. Buttles from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon respondent, and that a response has been filed;
It is ordered that the said Robert S. Buttles be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of *1102attorneys admitted to practice before the Bar of this Court.